Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1, 18 and 60 in the amendment filed on June 2, 2022.  The claims 1-3, 7, 15-18, 22, 28-32, 35, 38, 46, 48, 57, 58 and 60 are considered allowable.


EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Gregory Frattini on August 22, 2022.

2.	The application has been amended as follows:
	Amend the end of claim 38 so that it now reads “in an amount of about 15% to about 30% (w/w)”.
	Amend the phrase “ a pharmaceutical composition having the formulation of claim 1” so that it now reads “the pharmaceutical composition of claim 1” in claim 46.
	Amend the phrase “wherein the formulation” so that it now reads “wherein the pharmaceutical composition” in claims 57 and 58.
	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to

    PNG
    media_image1.png
    242
    603
    media_image1.png
    Greyscale
. The closest prior art is Coffey, et al. (WO 2017/027829 A1) teaches a composition comprising cerdulatinib but does not teach a composition comprising cerdulatinib in the amount as defined in claim 1, polyaklyene glycol and propylene glycol as seen in the instant claims.   The claimed composition as above is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626